Exhibit 10.1

 

[tidewater_logo.jpg] 

 



May 6, 2014

 

First Amendment to the "Letter Agreement" between Tidewater Oil and Gas Company
LLC, "Tidewater", and Virtus oil and gas, "Virtus" signed November 14, 2013 and
approved by the bankruptcy court on December 11, 2013.

 

The parties to this agreement, Tidewater and Virtus, mutually agreed that it is
to their best interest to postpone the drilling date as provided in the Letter
Agreement in paragraphs 1.2 and 1.5. This date is February 3, 2015. The parties
to this agreement have mutually agreed to change the drilling date in paragraph
1.2 and 1.5 to September, 2015. This mutual agreement was done in an effort to
give Virtus additional time to shoot and acquire additional seismic to delineate
additional structural elements that that may be defined with this additional
data. Both parties see this as being beneficial to the overall program and it is
their wish to make this amendment to the agreement.

 

IN WITNESS WHEREOF, the undersigned parties as of this 6th day of May, 2014.

 



Tidewater Oil & Gas Company LLC

 

 

By: /s/ James S. Jones

 

Name: James S. Jones

 

Title: Manager 

 

 

 

Virtus Oil and Gas

 

By: /s/ Dan Ferris

 

Name: Dan Ferris

 

Title: CEO